DETAILED ACTION
	Claims 1-10, and 12-15 are pending. 
	The rejection on claims 1-5, 10 and 12-14 are withdrawn in favor of allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2016/0190638).
	Regarding claim 15, Sugiura teaches a method of making a sulfide based electrolyte comprising a reaction product of Li2S and P2S5 (alkali metal, sulfur element, and phosphorous element) that are reacted in the oganic solvent hexane (par. 89-98). Sugiura teaches that the lithium conductivity of the electrolyte may be up to 4.63 x 10-3 S/cm (par. 121-135, table 3). Sugiura does not teach that the conductivity is up to 5.44 x 10-3 S/cm.  However, Sugiura teaches that high conductivities are desired and that manipulating variables like grain size can increase the conductivity (par. 121-135, table 3).  Therefore, it would have been obvious to one of ordinary skill in the art to make the conductivity of the electrolyte of Sugiura meet the claimed range because Sugiura teaches that higher conductivities are preferred and that conditions can be changed to make the conductivity higher.
Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
Response to Arguments
	Applicants arguments with respect to claims 1-10 and 12-14 are moot in light of the allowance of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729